DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on May 23, 2022 is acknowledged with appreciation.  Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over 
either JUN et al. (US 2015/0159083) or LEE et al. (US 2018/0375046) in view of UNG et al. (Europium doped In(Zn)P/ZnS colloidal quantum dots, Dalton Trans., 2013, 42, 12606) and YOON (US 2018/0138434).
	Claim 1:  Jun and Lee each teach InZnP quantum dot made from indium acetate, zinc acetate and tris(trimethylsilyl)phosphine (Jun, para. 0093; Lee, para. 0134-0138).  Neither Jun nor Lee suggests doping the InZnP quantum dot with Mn.  Thuy teaches Eu-doped InZnP/ZnS quantum dots (abstract).  Yoon teaches Eu and Mn as equivalent dopants for InP/ZnS quantum dots (para. 0039).  As Yoon teaches Eu- or Mn-doped InP/ZnS quantum dots and Thuy teaches Mn-doped InZnP quantum dots, the POSITA, upon reading Thuy and Yoon, would have found it obvious or desirable to expand the Eu-doped InZnP quantum dots of Thuy to include Mn-doped InZnP as Yoon teaches Mn and Eu are functionally equivalent dopants.
	Claim 2:  Ung teaches a doping level in the range of 2-5% (Ung, page 12609,1st paragraph), which is well within the claimed range of 0.1 to 20 wt%.
	Claims 3-5:  The stroke shift, the photoluminescence peak wavelength of the doped InZnP quantum dot are expected to be larger than those of the undoped; and the FWHM is expected to be smaller, which is well known in the art.
	Claim 6: Jun teaches injecting octadecene with the indium acetate and zinc acetate (para. 0093) prior to injection of the tris(trimethylsilyl)phosphine.  However, claim 6 is a product-by-process claim. how the product is made is given no patentable weight unless Applicant can show the different order of the process steps makes a difference in the resulted product.
	Claim 7:  The doping is performed by injecting manganese oleate into a reactor containing the InZnP quantum dot and gradually raising the temperature from 80 to 120oC (Ung, page 12606, right column).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        

June 4, 2022